Citation Nr: 0923099	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-10 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Hartford, Connecticut.  It was previously before the 
Board in a December 2008 remand for additional development.  
The development has been completed, and the issue is ready 
for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board 
denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  

The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable.  Notably, while this claim 
has been adjudicated by the RO and certified to the Board as 
a claim for service connection for PTSD, the Veteran has also 
been diagnosed with major depressive disorder and a 
personality disorder, as indicated in June 2008 VA treatment 
records.  


As indicated under Clemons, these other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. §§ 
3.159(b), 19.9.

The RO/AMC will afford the Veteran a VA psychiatric 
examination to determine whether the Veteran has a non-PTSD 
psychiatric disorder that is related to active service.  The 
examiner is directed to review the June 2007 letter by the 
Veteran's private physician.  The physician stated that he 
previously treated the Veteran for anxiety and noted the PTSD 
diagnosis made by VA psychiatrists.  He concluded that the 
PTSD diagnosis was related to his military service.  

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the claim on appeal, 
now characterized as service connection 
for a psychiatric disorder, to include 
PTSD.  This letter must inform the Veteran 
about the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

2.  The RO/AMC will afford the Veteran a 
psychiatric examination by an appropriate 
healthcare provider.  The examiner is 
asked to determine if the Veteran has a 
non-PTSD psychiatric disorder.  The 
examiner is directed to review the June 
2007 private medical opinion.  For each 
non-PTSD psychiatric disorder diagnosed, 
the examiner must state whether it is 
etiologically related to his active 
military service.  All medical opinions 
must be supported by a clear scientific 
rationale.  If the examiner cannot give an 
opinion without resorting to speculation, 
he or she must so state. 

3.  Then, the claim for service connection 
for a psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination of this claim remains 
unfavorable, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative.  This 
Supplemental Statement of the Case must 
include the provisions of 38 C.F.R. §§ 
3.303, 3.307, and 3.309.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

